i          i      i                                                                      i       i      i




                                   MEMORANDUM OPINION

                                           Nos. 04-10-00605-CR

                                                Jose CRUZ,
                                                 Appellant

                                                      v.

                                          The STATE of Texas,
                                                Appellee

                      From the 175th Judicial District Court, Bexar County, Texas
                                   Trial Court No. 2010-CR-2093
                             Honorable Mary D. Roman, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Phylis J. Speedlin, Justice

Delivered and Filed: September 29, 2010

DISMISSED

           The trial court’s certification in this appeal states that the case is a “plea-bargain case, and

the defendant has NO right of appeal.” Rule 25.2(d) of the Texas Rules of Appellate Procedure

provides, “[t]he appeal must be dismissed if a certification that shows the defendant has the right of

appeal has not been made part of the record under these rules.” TEX . R. APP . P. 25.2(d).
                                                                                      04-10-00605-CR



       Appellant’s counsel has filed written notice with this court stating counsel has reviewed the

record and “can find no right of appeal for Appellant.” We construe this notice as an indication that

appellant will not seek to file an amended trial court certification showing that he has the right of

appeal. See TEX . R. APP . P. 25.2(d); 37.1; see also Daniels v. State, 110 S.W.3d 174, 177 (Tex.

App.—San Antonio 2003, order). In light of the record presented, we agree with appellant’s counsel

that Rule 25.2(d) requires this court to dismiss this appeal. Accordingly, this appeal is dismissed.

                                                              PER CURIAM


DO NOT PUBLISH




                                                 -2-